NUMBER 13-13-00633-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GUADALUPE DE LEON ACUNA,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.



                                       ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

       This cause is before the Court on appellant's seventh motion for extension of time

to file the brief. The clerk’s record was filed on January 27, 2014 and appellant’s brief

was originally due to be filed thirty days thereafter.     See TEX. R. APP. P. 38.6(a).

Appellant has sought and received six previous extensions of time to file the brief and the
cause was previously abated due to difficulties in preparation of the appellate record and

concerns regarding completeness of the record. The record has now been filed.

       The Court, having fully examined and considered appellant's motion for extension

of time to file the brief, is of the opinion that, in the interest of justice, appellant's motion

for extension of time to file the brief should be granted with order. The Court looks with

disfavor on the delay caused by counsel’s failure to timely file a brief in this matter. No

further extensions will be granted absent truly exigent circumstances supported by

appropriate evidence.

       Appellant's seventh motion for extension of time to file the brief is hereby

GRANTED, and the Honorable O. Rene Flores, counsel for appellant, is ORDERED

to file the appellate brief with this Court on or before August 14, 2015.

       IT IS SO ORDERED.

                                                           PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
28thday of July, 2015.




                                               2